Citation Nr: 1100897	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received 
sufficient to reopen an accrued benefits claim to reopen a 
previously denied claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

3.  Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1970.  
The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2002 (cause of death and accrued benefits 
claims) and February 2008 (section 1151 claim) decisions of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2007, the appellant testified at a hearing before a 
Decision Review Officer at the RO.  In June 2010, the appellant 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  Transcripts of those hearings are associated 
with the claims file.

The issue of entitlement to service connection for the cause of 
the Veteran's death, on the merits, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2001; the death certificate 
lists the immediate cause of death as acute and chronic 
alcoholism.  

2.  The July 2002 rating decision that denied service connection 
for the cause of the Veteran's death was not appealed and is 
final.

3.  The July 2002 rating decision that denied service connection 
for PTSD for accrued benefits purposes was not appealed and is 
final.  

4.  The appellant next filed a claim for accrued benefits in 
August 2005, more than one year following the Veteran's death.

5.  Some of the evidence received since the July 2002 rating 
decision includes evidence that bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for the cause of the Veteran's death.

6.  The Veteran was hospitalized at VA in part due to alcohol 
dependence from May 9 to May 17, 2000, from November 15 to 
November 27, 2000, from December 7 to December 27, 2000, and from 
February 15 to February 20, 2001.  

7.  The medical evidence indicates that the Veteran's death was 
caused by acute and chronic alcoholism, and not "biochemical 
poisoning" (as alleged by the appellant); and the preponderance 
of the evidence is against a finding that the VA hospitalizations 
resulted in the Veteran's death due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA, or an event not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for entitlement to payment to the appellant of 
accrued benefits for PTSD have not been met.  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. § 3.1000(c) (2010).

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for 
service connection for the cause of the Veteran's death and the 
need to remand the claim on the merits for additional evidence, 
the Board finds that no discussion of VCAA compliance as to that 
portion of the appeal is necessary at this time.  

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

A September 2007 letter issued prior to the February 2008 
decision on appeal provided notice regarding what information and 
evidence is needed to substantiate the appellant's claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the appellant and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private medical records, the death certificate, and hearing 
testimony.

The Board notes that a VA opinion has not been obtained to 
address whether VA hospital care caused the Veteran's death.  As 
discussed below, no competent evidence suggests that any VA 
hospitalization caused the Veteran's death.  As a result, there 
is no reasonable possibility that such assistance would aid in 
substantiating the claim.  Thus, VA is under no duty to obtain a 
medical opinion.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008) (VA may decline to provide DIC claimants with a medical 
opinion only upon finding that there is 'no reasonable 
possibility' that such assistance would aid in substantiating the 
claim).

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate her claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The appellant was an active participant in the claims 
process by providing evidence and argument.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the appellant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As a final matter, there are some claims to which VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  As explained below, all 
evidence needed to adjudicate the claim for accrued benefits is 
of record, and the Board concludes that no further action is 
necessary under the VCAA as the law is dispositive on this issue.  
See Mason v. Principi, 16 Vet. App. 129.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Request to Reopen Claim for Service Connection for the Cause 
of Death

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

Service connection for the cause of the Veteran's death was 
previously denied by rating decision in July 2002.  The claim was 
denied because there was no evidence to show a clinical diagnosis 
of PTSD (which the appellant claimed caused the Veteran's death) 
or that the Veteran's death was otherwise related to military 
service.

The evidence received subsequent to the July 2002 rating decision 
includes VA medical records showing diagnoses of PTSD.  

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that the new evidence relates to unestablished 
facts and raises a reasonable possibility of substantiating the 
claim.  Thus, such evidence is new and material, and the claim 
for service connection for the cause of the Veteran's death is 
reopened.

II. Request to Reopen Claim for Accrued Benefits

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the Secretary 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file at 
date of death (hereinafter in this section and section 5122 of 
this title referred to as 'accrued benefits') and due and unpaid 
for a period not to exceed two years."

The Board notes that the law was recently amended to remove the 
two-year limitation on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits.  See The Veterans Benefits Act of 2003, 
§ 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  This 
amendment is applicable only with respect to deaths occurring on 
or after December 16, 2003; thus, it is not applicable in the 
present case.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, "for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that "a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application."  Id. at 1300.

Applications for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).

In this case, the Veteran died in March 2001.  The appellant 
filed a claim for dependency and indemnity compensation, to 
include accrued benefits, in July 2001.  She was notified on July 
23, 2002 that accrued benefits were not payable, and she did not 
appeal this determination within one year of notification.  Thus, 
the decision is final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  If new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

The appellant next filed a claim for accrued benefits in August 
2005, more than four years following the Veteran's death.  As she 
had previously been denied entitlement to accrued benefits, it 
would appear that her claim is one to reopen.  However, the 
statute governing accrued claims is specific as to the time frame 
such claims must be filed.  In this regard, the Board points out 
that under 38 U.S.C.A. § 5121(c), "[a]pplications for accrued 
benefits must be filed within one year after the date of death."  
While her initial application met that requirement, that 
application was denied and the decision became final.  Her 
current application was filed more than four years after his date 
of death.  As such, it does not meet the statutory requirement 
for paying benefits.

In addition, the Board notes that the language of 38 U.S.C.A. 
§ 5121(c) further lends support for the conclusion that finally 
denied claims for accrued benefits cannot be reopened.  
Specifically, § 5121(c) states that if a claimant's application 
is incomplete, the VA shall notify the claimant of the evidence 
necessary to complete the application and if such evidence is not 
received within one year of the date of such notification, no 
accrued benefits may be paid.  Such language indicates that once 
the specific time limit elapses, no accrued benefits will be paid 
if the requested evidence is ultimately submitted in an untimely 
manner.  Such language directly conflicts with an action 
accepting new evidence based on a claim submitted more than three 
years after the final denial to pay accrued benefits.

The only manner in which the final July 2002 decision can be 
challenged is by a claim of clear and unmistakable error, which 
has not been raised in this case.  See 38 U.S.C. § 5109A(a) ("A 
decision by the Secretary . . . is subject to revision on the 
grounds of clear and unmistakable error.  If evidence establishes 
the error, the prior decision shall be reversed or revised.").

In summary, as the original claim for accrued benefits was denied 
and became final, and the current claim was not received within 
one year following the date of the Veteran's death, there is no 
basis on which the appellant's claim may be granted.  While the 
Board is sympathetic to the appellant's contentions, it is bound 
by applicable statutes enacted by Congress and by VA regulations.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 
20.101(a) (2010).  Unfortunately, in this case the statutory 
requirements have not been met.  As the law and not the evidence 
is dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

III. Claim under Section 1151

In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-
   (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or
   (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital 
care or medical treatment resulted in a veteran's death.  Merely 
showing that a veteran received care or treatment and died does 
not establish cause.  See 38 C.F.R. § 3.361(c)(1). 

The proximate cause of death is the action or event that directly 
caused the death, as distinguished from a remote contributing 
cause.  38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care or medical treatment proximately caused 
a veteran's additional disability or death, it must be shown that 
the hospital care or medical treatment caused the veteran's 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical treatment without the 
veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  See 
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's death was an event not 
reasonably foreseeable is in each claim to be determined based on 
what a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32.  See 38 C.F.R. § 3.361(d)(2).

In essence, the appellant asserts that the medication the Veteran 
received during alcohol detoxification treatment at VA caused the 
Veteran's death.  The Veteran was hospitalized at VA in part due 
to alcohol dependence from May 9 to May 17, 2000, from November 
15 to November 27, 2000, from December 7 to December 27, 2000, 
and from February 15 to February 20, 2001.  At the time of the 
Veteran's last VA discharge he was reportedly alert and oriented.  
He was not psychotic.  He was not a danger to himself or others.  
He clearly understood his medications and follow up appointments, 
and that he may return to VA at any time if needed.  The Veteran 
died on March [redacted], 2001, more than a week after his last VA 
hospitalization.  

The death certificate reflects that the immediate cause of the 
Veteran's death was acute and chronic alcoholism.  The appellant 
has disputed the findings on the death certificate and insists 
that PTSD and "biochemical poisoning" be added as contributing 
causes of death.  She cites to toxicology results in defense of 
this argument.  In a September 2006 statement, the chief medical 
investigator for the University of New Mexico noted his review of 
the entire file including circumstances surrounding the death, 
the appearance of the body, and the toxicology results and opined 
that the cause of death as originally certified is appropriate 
and should not be changed.  Given the above, the Board finds that 
the Veteran's death was solely caused by acute and chronic 
alcoholism.  

The appellant has also asserted that the Veteran went through 
alcohol detoxification 4 times in 9 months, which is a violation 
of VA policy.  In support of this argument, she cites to "38 
U.S.C. 7332(b)(1) Section 1.478."  The Board notes that the text 
the appellant is referring to is actually found in 38 C.F.R. 
§ 1.478.  This regulation is entitled "Disclosures to prevent 
multiple enrollments in detoxification and maintenance treatment 
programs; not applicable to records relating to sickle cell 
anemia or infection with the human immunodeficiency virus."  
Paragraph (a)(1) of the regulation, from which the appellant 
cites, reads as follows: 

Central registry means an organization which obtains 
from two or more member programs patient identifying 
information about individuals applying for maintenance 
treatment or detoxification treatment for the purpose 
of avoiding an individual's concurrent enrollment in 
more than one program.

38 C.F.R. § 1.478 (2010) (emphasis in original).  

The appellant contends that this regulation only allows for 
detoxification treatment once per year.  In fact, this regulation 
is about the release of documents.  The regulation does not limit 
the number of times a Veteran may receive detoxification 
treatment.  Instead, it allows for disclosure of patient records 
to a central registry to avoid concurrent enrollment in more than 
one program.  The regulation is not about limiting treatment but 
about allowing for release of records.  Moreover, the regulation 
is aimed at preventing concurrent (meaning "occurring at the 
same time", see WEBSTER'S II NEW COLLEGE DICTIONARY 234 (1999)) 
enrollment in programs and not about the number of times a 
Veteran can receive detoxification treatment.  For these reasons, 
the regulation does not support the appellant's claim.  

After a review of the record and careful consideration, the Board 
finds that there is no competent medical evidence that the 
Veteran died as a result of his VA hospitalizations from May 9 to 
May 17, 2000, from November 15 to November 27, 2000, from 
December 7 to December 27, 2000, and from February 15 to February 
20, 2001.  

While the appellant contends the Veteran died as a result of 
biochemical poising, she is not shown to possess any specialized 
training in the medical or pharmaceutical field to provide a 
competent medical opinion on this point.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general 
competence to testify as to symptoms but not to provide medical 
diagnosis).  In any event, the Board finds the September 2006 
statement by the chief medical investigator for the University of 
New Mexico stating that following review of the evidence, the 
cause of death as originally certified is appropriate and should 
not be changed, to be most probative on this point.

The Board concludes that the medical evidence is of greater 
probative value than the appellant's allegations of causation and 
fault.  The Board finds, therefore, that the preponderance of the 
evidence is against the claim for entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the Veteran's 
death is reopened.

Entitlement to accrued benefits for PTSD is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 is denied.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
appellant's claim for service connection for the cause of the 
Veteran's death.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such a disability was either the principal or contributory cause 
of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2010).  

No compensation shall be paid for a disability if the disability 
is the result of a veteran's own willful misconduct or abuse of 
alcohol or drugs; however, a veteran is not precluded from 
receiving compensation for an alcohol abuse disability acquired 
as secondary to, or a symptom of, a veteran's service-connected 
disability.  See 38 U.S.C.A. § 1110 (West 2002); see also 
Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  In this 
case, the death certificate reflects that the immediate cause of 
the Veteran's death was acute and chronic alcoholism.  Thus, 
service connection for the cause of the Veteran's death - acute 
and chronic alcoholism - would only be warranted if such was 
secondary to or a symptom of a service-connected disability.  
Service connection had not been awarded for any disability during 
the Veteran's lifetime.  

The appellant contends that that the Veteran had PTSD as a result 
of his service and that he drank alcohol to self medicate for his 
PTSD.  While service connection was never awarded for PTSD during 
the Veteran's lifetime, the Veteran was diagnosed with PTSD as a 
result of his service in Vietnam and was also awarded a Combat 
Action Ribbon for such service.  

As there is some indication that the Veteran may have had PTSD as 
a result of his service and that the Veteran self medicated with 
alcohol, a VA opinion is needed to determine if the Veteran's 
acute and chronic alcoholism was secondary to or a symptom of 
PTSD.  

Additional VCAA notification is also necessary.  In the context 
of a claim for DIC benefits, VCAA notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The appellant has not been notified that service-
connection was not awarded for any disability during the 
Veteran's lifetime, and was not provided an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Proper 
corrective notice should be issued on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant corrective VCAA 
notice that includes an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service connected and a statement to 
the effect that service-connection was not 
awarded for any disability during the 
Veteran's lifetime, in accordance with the 
decision in Hupp, supra.

2.  Send the claims file to a VA psychiatrist 
or psychologist to obtain an opinion as to 
whether or not the Veteran's acute and 
chronic alcoholism was secondary to, or a 
symptom of, PTSD.  The claims file should be 
reviewed and the psychiatrist or psychologist 
should provide a rationale for all opinions 
expressed.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the appellant and her representative should 
be furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


